                                                 Case 2:19-cv-05910-CDB Document 1 Filed 12/30/19 Page 1 of 16



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                        UNITED STATES DISTRICT COURT
                                            7
                                                                               DISTRICT OF ARIZONA
                                            8
                                            9    Brandee Jones,                              No. ______________________
                                           10                         Plaintiff,
                                                                                             COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    Grand Canyon Ventures, LLC d/b/a
                                                 Siderno Bakery, an Arizona Limited
                       Phoenix, AZ 85060




                                           13    Liability Company; Vincenzo Stalteri
                        P.O. Box 97066




                                                 and Jane Doe Stalteri, a Married Couple;
                                           14    Marco Stalteri and Jane Doe Staltero
                                                 II, a married couple; Thomas J.
                                           15    McMahan and Jane Doe McMahan, a
                                                 Married Couple; and Michael J. Shelton
                                           16    and Jane Doe Shelton, a Married Couple,
                                           17                         Defendants.
                                           18
                                           19         Plaintiff, Brandee Jones (“Plaintiff”), sues the Defendants, Grand Canyon
                                           20
                                                Ventures, LLC d/b/a Siderno Bakery (“Defendant Grand Canyon Ventures, LLC”),
                                           21
                                                Vincenzo Stalterri and Jane Doe Stalteri; Marco Stalteri and Jane Doe Stalteri II; Thomas
                                           22
                                           23   J. McMahan and Jane Doe McMahan; and Michael J. Shelton and Jane Doe Shelton
                                           24   (collectively “Defendants” or “Siderno Bakery”) and alleges as follows:
                                           25
                                           26
                                           27
                                           28
                                                                                           -1-
                                           29
                                           30
                                                 Case 2:19-cv-05910-CDB Document 1 Filed 12/30/19 Page 2 of 16



                                                                            PRELIMINARY STATEMENT
                                            1
                                            2          1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                            3   costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                            4
                                                seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”);
                                            5
                                                and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                            6
                                            7          2.     The FLSA was enacted “to protect all covered workers from substandard
                                            8   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            9
                                                728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                           10
                                                minimum wage of pay for all time spent working during their regular 40-hour
                                           11
BENDAU & BENDAU PLLC




                                           12   workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                       Phoenix, AZ 85060




                                           13   exempt employees one and one-half their regular rate of pay for all hours worked in
                        P.O. Box 97066




                                           14
                                                excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                           15
                                                       3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                           16
                                           17   the State of Arizona.

                                           18          4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                                           19
                                                payment of wages within the State of Arizona.
                                           20
                                                                            JURISDICTION AND VENUE
                                           21
                                           22          5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

                                           23   29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
                                           24
                                                the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                           25
                                                1367 because the state law claims asserted herein are so related to claims in this action
                                           26
                                           27
                                           28
                                                                                            -2-
                                           29
                                           30
                                                  Case 2:19-cv-05910-CDB Document 1 Filed 12/30/19 Page 3 of 16



                                                over which this Court has subject matter jurisdiction that they form part of the same case
                                            1
                                            2   or controversy under Article III of the United States Constitution.
                                            3          6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                            4
                                                acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
                                            5
                                                Defendants regularly conduct business in and have engaged in the wrongful conduct
                                            6
                                            7   alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
                                            8                                             PARTIES
                                            9
                                                       7.     At all material times, Plaintiff is an individual residing in Maricopa County,
                                           10
                                                Arizona, and is a former employee of Defendants.
                                           11
BENDAU & BENDAU PLLC




                                           12          8.     At all material times, Defendant Grand Canyon Ventures, LLC was a
                       Phoenix, AZ 85060




                                           13   corporation duly licensed to transact business in the State of Arizona. At all material
                        P.O. Box 97066




                                           14
                                                times, Defendant Grand Canyon Ventures, LLC does business, has offices, and/or
                                           15
                                                maintains agents for the transaction of its customary business in Maricopa County,
                                           16
                                           17   Arizona.

                                           18          9.     At all material times, Defendant Grand Canyon Ventures, LLC does
                                           19
                                                business as “Siderno Bakery.”
                                           20
                                                       10.    At all relevant times, Plaintiff was an employee of Defendant Grand
                                           21
                                           22   Canyon Ventures, LLC. At all relevant times, Defendant Grand Canyon Ventures, LLC,

                                           23   acting through its agents, representatives, employees, managers, members, and/or other
                                           24
                                                representatives had the authority to hire and fire employees, supervised and controlled
                                           25
                                                work schedules or the conditions of employment, determined the rate and method of
                                           26
                                           27   payment, and maintained employment records in connection with Plaintiff’s employment

                                           28
                                                                                              -3-
                                           29
                                           30
                                                 Case 2:19-cv-05910-CDB Document 1 Filed 12/30/19 Page 4 of 16



                                                with Defendants. In any event, at all relevant times, D Defendant Grand Canyon
                                            1
                                            2   Ventures, LLC was an employer subject to the FLSA and employed Plaintiff.
                                            3          11.    Defendant Grand Canyon Ventures, LLC was an employer under the
                                            4
                                                FLSA. The FLSA defines “employer” as any person who acts directly or indirectly in the
                                            5
                                                interest of an employer in relation to an employee. Defendant Grand Canyon Ventures,
                                            6
                                            7   LLC had the authority to hire and fire employees, supervised and controlled work
                                            8   schedules or the conditions of employment, determined the rate and method of payment,
                                            9
                                                and maintained employment records in connection with Plaintiff’s employment with
                                           10
                                                Defendants. As a person who acted in the interest Defendant Grand Canyon Ventures,
                                           11
BENDAU & BENDAU PLLC




                                           12   LLC in relation to the company’s employees, Defendant Grand Canyon Ventures, LLC is
                       Phoenix, AZ 85060




                                           13   subject to liability under the FLSA.
                        P.O. Box 97066




                                           14
                                                       12.    Defendants Vincenzo Stalteri and Jane Doe Stalteri are, upon information
                                           15
                                                and belief, husband and wife. They have caused events to take place giving rise to this
                                           16
                                           17   action as to which their marital community is fully liable. Defendants Vincenzo Stalteri

                                           18   and Jane Doe Stalteri are the owners of Defendant Grand Canyon Ventures, LLC and
                                           19
                                                were at all relevant times Plaintiff’s employers as defined by the FLSA, 29 U.S.C. §
                                           20
                                                203(d).
                                           21
                                           22          13.    Under the FLSA, Defendants Vincenzo Stalteri and Jane Doe Stalteri are

                                           23   employers. The FLSA defines “employer” as any person who acts directly or indirectly
                                           24
                                                in the interest of an employer in relation to an employee. Defendants Vincenzo Stalteri
                                           25
                                                and Jane Doe Stalteri are the owners of Defendant Grand Canyon Ventures, LLC. They
                                           26
                                           27   had the authority to hire and fire employees, supervised and controlled work schedules or

                                           28
                                                                                           -4-
                                           29
                                           30
                                                 Case 2:19-cv-05910-CDB Document 1 Filed 12/30/19 Page 5 of 16



                                                the conditions of employment, determined the rate and method of payment, and
                                            1
                                            2   maintained employment records in connection with Plaintiff’s employment with
                                            3   Defendants. As persons who acted in the interest of Defendants in relation to the
                                            4
                                                company’s employees, Vincenzo Stalteri and Jane Doe Stalteri are subject to individual
                                            5
                                                liability under the FLSA.
                                            6
                                            7         14.    Defendants Marco Stalteri and Jane Doe Stalteri II are, upon information
                                            8   and belief, husband and wife. They have caused events to take place giving rise to this
                                            9
                                                action as to which their marital community is fully liable. Defendants Marco Stalteri and
                                           10
                                                Jane Doe Stalteri II are the owners of Defendant Grand Canyon Ventures, LLC and were
                                           11
BENDAU & BENDAU PLLC




                                           12   at all relevant times Plaintiff’s employers as defined by the FLSA, 29 U.S.C. § 203(d).
                       Phoenix, AZ 85060




                                           13         15.    Under the FLSA, Defendants Marco Stalteri and Jane Doe Stalteri II are
                        P.O. Box 97066




                                           14
                                                employers. The FLSA defines “employer” as any person who acts directly or indirectly
                                           15
                                                in the interest of an employer in relation to an employee. Defendants Marco Stalteri and
                                           16
                                           17   Jane Doe Stalteri II are the owners of Defendant Grand Canyon Ventures, LLC. They

                                           18   had the authority to hire and fire employees, supervised and controlled work schedules or
                                           19
                                                the conditions of employment, determined the rate and method of payment, and
                                           20
                                                maintained employment records in connection with Plaintiff’s employment with
                                           21
                                           22   Defendants. As persons who acted in the interest of Defendants in relation to the

                                           23   company’s employees, Marco Stalteri and Jane Doe Stalteri II are subject to individual
                                           24
                                                liability under the FLSA.
                                           25
                                                      16.    Defendants Thomas J. McMahan and Jane Doe McMahan are, upon
                                           26
                                           27   information and belief, husband and wife. They have caused events to take place giving

                                           28
                                                                                           -5-
                                           29
                                           30
                                                 Case 2:19-cv-05910-CDB Document 1 Filed 12/30/19 Page 6 of 16



                                                rise to this action as to which their marital community is fully liable. Defendants Thomas
                                            1
                                            2   J. McMahan and Jane Doe McMahan are the owners of Defendant Grand Canyon
                                            3   Ventures, LLC and were at all relevant times Plaintiff’s employers as defined by the
                                            4
                                                FLSA, 29 U.S.C. § 203(d).
                                            5
                                                       17.    Under the FLSA, Defendants Thomas J. McMahan and Jane Doe McMahan
                                            6
                                            7   are employers. The FLSA defines “employer” as any person who acts directly or
                                            8   indirectly in the interest of an employer in relation to an employee. Defendants Thomas
                                            9
                                                J. McMahan and Jane Doe McMahan are the owners of Defendant Grand Canyon
                                           10
                                                Ventures, LLC. They had the authority to hire and fire employees, supervised and
                                           11
BENDAU & BENDAU PLLC




                                           12   controlled work schedules or the conditions of employment, determined the rate and
                       Phoenix, AZ 85060




                                           13   method of payment, and maintained employment records in connection with Plaintiff’s
                        P.O. Box 97066




                                           14
                                                employment with Defendants. As persons who acted in the interest of Defendants in
                                           15
                                                relation to the company’s employees, Thomas J. McMahan and Jane Doe McMahan are
                                           16
                                           17   subject to individual liability under the FLSA.

                                           18          18.    Defendants Michael J. Shelton and Jane Doe Shelton are, upon information
                                           19
                                                and belief, husband and wife. They have caused events to take place giving rise to this
                                           20
                                                action as to which their marital community is fully liable. Defendants Michael J. Shelton
                                           21
                                           22   and Jane Doe Shelton are the owners of Defendant Grand Canyon Ventures, LLC and

                                           23   were at all relevant times Plaintiff’s employers as defined by the FLSA, 29 U.S.C. §
                                           24
                                                203(d).
                                           25
                                                       19.    Under the FLSA, Defendants Michael J. Shelton and Jane Doe Shelton are
                                           26
                                           27   employers. The FLSA defines “employer” as any person who acts directly or indirectly

                                           28
                                                                                            -6-
                                           29
                                           30
                                                 Case 2:19-cv-05910-CDB Document 1 Filed 12/30/19 Page 7 of 16



                                                in the interest of an employer in relation to an employee. Defendants Michael J. Shelton
                                            1
                                            2   and Jane Doe Shelton are the owners of Defendant Grand Canyon Ventures, LLC. They
                                            3   had the authority to hire and fire employees, supervised and controlled work schedules or
                                            4
                                                the conditions of employment, determined the rate and method of payment, and
                                            5
                                                maintained employment records in connection with Plaintiff’s employment with
                                            6
                                            7   Defendants. As persons who acted in the interest of Defendants in relation to the
                                            8   company’s employees, Michael J. Shelton and Jane Doe Shelton are subject to individual
                                            9
                                                liability under the FLSA.
                                           10
                                                       20.    Plaintiff is further informed, believe, and therefore alleges that each of the
                                           11
BENDAU & BENDAU PLLC




                                           12   Defendants herein gave consent to, ratified, and authorized the acts of all other
                       Phoenix, AZ 85060




                                           13   Defendants, as alleged herein.
                        P.O. Box 97066




                                           14
                                                       21.    Defendants, and each of them, are sued in both their individual and
                                           15
                                                corporate capacities.
                                           16
                                           17          22.    Defendants are jointly and severally liable for the injuries and damages

                                           18   sustained by Plaintiff.
                                           19
                                                       23.    At all relevant times, Plaintiff was an “employee” of Grand Canyon
                                           20
                                                Ventures, LLC; Vincenzo Stalteri and Jane Doe Stalteri; Marco Stalteri and Jane Doe
                                           21
                                           22   Staltero II; Thomas J. McMahan and Jane Doe McMahan; and Michael J. Shelton and

                                           23   Jane Doe Shelton as defined by the FLSA, 29 U.S.C. § 201, et seq.
                                           24
                                                       24.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                           25
                                                Grand Canyon Ventures, LLC; Vincenzo Stalteri and Jane Doe Stalteri; Marco Stalteri
                                           26
                                           27
                                           28
                                                                                             -7-
                                           29
                                           30
                                                 Case 2:19-cv-05910-CDB Document 1 Filed 12/30/19 Page 8 of 16



                                                and Jane Doe Staltero II; Thomas J. McMahan and Jane Doe McMahan; and Michael J.
                                            1
                                            2   Shelton and Jane Doe Shelton.
                                            3          25.    At all relevant times, Grand Canyon Ventures, LLC; Vincenzo Stalteri and
                                            4
                                                Jane Doe Stalteri; Marco Stalteri and Jane Doe Staltero II; Thomas J. McMahan and Jane
                                            5
                                                Doe McMahan; and Michael J. Shelton and Jane Doe Shelton were and continue to be
                                            6
                                            7   “employers” as defined by FLSA, 29 U.S.C. § 201, et seq.
                                            8          26.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                                            9
                                                Defendants.
                                           10
                                                       27.    At all relevant times, Plaintiff was an “employee” of Defendants as defined
                                           11
BENDAU & BENDAU PLLC




                                           12   by the Arizona A.R.S. § 23-350, et seq.
                       Phoenix, AZ 85060




                                           13          28.    At all relevant times, Defendants were and continue to be “employers” as
                        P.O. Box 97066




                                           14
                                                defined by A.R.S. § 23-350.
                                           15
                                                       29.    At all relevant times, Plaintiffs were “employees” of Defendants as defined
                                           16
                                           17   by A.R.S. § 23-362.

                                           18          30.    At all relevant times, Defendants were and continue to be “employers” as
                                           19
                                                defined by A.R.S. § 23-362.
                                           20
                                                       31.    Defendants individually and/or through an enterprise or agent, directed and
                                           21
                                           22   exercised control over Plaintiff’s work and wages at all relevant times.

                                           23          32.    Plaintiff, in her work for Defendants, were employed by an enterprise
                                           24
                                                engaged in commerce that had annual gross sales of at least $500,000.
                                           25
                                                       33.    At all relevant times, all Defendants were joint employers of Plaintiff.
                                           26
                                           27
                                           28
                                                                                            -8-
                                           29
                                           30
                                                 Case 2:19-cv-05910-CDB Document 1 Filed 12/30/19 Page 9 of 16



                                                      34.    At all relevant times: (1) Defendants were not completely disassociated
                                            1
                                            2   with respect to the employment of Plaintiff; and (2) Defendants were under common
                                            3   control. In any event, at all relevant times, Defendants were joint employers under the
                                            4
                                                FLSA, 29 C.F.R. § 791.2(b), and Chao v. A-One Med. Servs., Inc., 346 F.3d 908, 917-
                                            5
                                                918 (9th Cir. 2003), and employed Plaintiffs and the Collective Members.
                                            6
                                            7         35.    At all relevant times, Plaintiff, in her work for Defendants, was engaged in
                                            8   commerce or the production of goods for commerce.
                                            9
                                                      36.    At all relevant times, Plaintiff, in her work for Defendants, was engaged in
                                           10
                                                interstate commerce.
                                           11
BENDAU & BENDAU PLLC




                                           12         37.    Plaintiff, in her work for Defendants, regularly handled goods produced or
                       Phoenix, AZ 85060




                                           13   transported in interstate commerce.
                        P.O. Box 97066




                                           14
                                                                              NATURE OF THE CLAIM
                                           15
                                                      38.    Defendants own and/or operate as Siderno Bakery, an enterprise located in
                                           16
                                           17   Maricopa County, Arizona.

                                           18         39.    Plaintiff was hired by Defendants and worked for Defendants between
                                           19
                                                approximately November 26, 2019 and December 9, 2019, when Plaintiff left her
                                           20
                                                employment with Defendants.
                                           21
                                           22         40.    Defendants, in their sole discretion, agreed to pay Plaintiff $12.50 per hour

                                           23   for all hours she worked.
                                           24
                                                      41.    Plaintiff worked for approximately two weeks for Defendants.
                                           25
                                                      42.    During the two weeks that Plaintiff worked for Defendants, Plaintiff
                                           26
                                           27   worked approximately between 70 and 80 hours.

                                           28
                                                                                           -9-
                                           29
                                           30
                                                 Case 2:19-cv-05910-CDB Document 1 Filed 12/30/19 Page 10 of 16



                                                       43.    Defendants’ time records for Plaintiff indicate that Plaintiff worked at least
                                            1
                                            2   60 hours for Defendants during her employment.
                                            3          44.    Defendants’ time records for Plaintiff also indicate that she worked at least
                                            4
                                                60 hours for Defendants over the course of nine shifts.
                                            5
                                                       45.    Defendants’ time records for Plaintiff are also indecipherable such that they
                                            6
                                            7   indicate that Plaintiff worked more hours during at least two of her nine shifts than are
                                            8   otherwise indicated in the time records.
                                            9
                                                       46.    On or about December 9, 2019, Defendants terminated Plaintiff’s
                                           10
                                                employment with Defendants.
                                           11
BENDAU & BENDAU PLLC




                                           12          47.    Shortly thereafter, Defendants delivered a check to Plaintiff for the gross
                       Phoenix, AZ 85060




                                           13   amount of $551.65 (net amount $468.45), which indicated payment for 50 hours, nine
                        P.O. Box 97066




                                           14
                                                minutes at a rate of $11 per hour, despite Plaintiff having worked approximately between
                                           15
                                                70 and 80 hours for Defendants at an otherwise determined rate of $12.50 per hour.
                                           16
                                           17          48.    On approximately December 15, 2019, Plaintiff attempted to deposit the

                                           18   check into her bank account.
                                           19
                                                       49.    On or about December 15, 2019, Plaintiff received a notification from her
                                           20
                                                bank of non-sufficient funds relative to the check. Thereafter, the amount of $468.45 was
                                           21
                                           22   deducted from Plaintiff’s bank account.

                                           23          50.    In summary, despite having worked approximately between 70 and 80
                                           24
                                                hours at an hourly rate of $12.50 for Defendants, Defendants sent Plaintiff a check for 51
                                           25
                                                hours, nine minutes at an hourly rate of $11 that bounced upon being deposited into her
                                           26
                                           27
                                           28
                                                                                            -10-
                                           29
                                           30
                                                 Case 2:19-cv-05910-CDB Document 1 Filed 12/30/19 Page 11 of 16



                                                account. As a result, Defendants paid no wage whatsoever to Plaintiff during the entire
                                            1
                                            2   duration of her employment.
                                            3           51.   As a result of not having paid any wage whatsoever to Plaintiff during her
                                            4
                                                employment with Defendants, Defendants failed to pay the applicable federal and state
                                            5
                                                minimum wage to Plaintiff.
                                            6
                                            7           52.   During Plaintiff’s employment Defendants did not record all of the time
                                            8   that Plaintiff worked. As such, Defendants’ records of Plaintiff’s time worked understate
                                            9
                                                the amount of time each workweek that Defendants suffered or permitted Plaintiff to
                                           10
                                                work.
                                           11
BENDAU & BENDAU PLLC




                                           12           53.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                       Phoenix, AZ 85060




                                           13   whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).
                        P.O. Box 97066




                                           14
                                                        54.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           15
                                                whatsoever for such hours worked, Defendants have violated the AMWA, A.R.S. § 23-
                                           16
                                           17   363.

                                           18           55.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                           19
                                                whatsoever for such hours worked, Defendants have violated the AWA, A.R.S., § 23-
                                           20
                                                351.
                                           21
                                           22           56.   Defendants have and continue to violate the FLSA by not paying Plaintiff

                                           23   the full applicable minimum wage for all hours worked during her regular workweeks.
                                           24
                                                        57.   Defendants have and continue to violate the AMWA by not paying Plaintiff
                                           25
                                                the full applicable minimum wage for all hours worked during her regular workweeks.
                                           26
                                           27
                                           28
                                                                                           -11-
                                           29
                                           30
                                                 Case 2:19-cv-05910-CDB Document 1 Filed 12/30/19 Page 12 of 16



                                                       58.    Defendants have and continue to violate the AWA by not paying Plaintiff
                                            1
                                            2   any wage whatsoever for all hours worked during her regular workweeks.
                                            3          59.    Plaintiff is a covered employee within the meaning of the FLSA.
                                            4
                                                       60.    Plaintiff is a covered employee within the meaning of the AMWA.
                                            5
                                                       61.    Plaintiff is a covered employee within the meaning of the AWA.
                                            6
                                            7          62.    Plaintiff was a non-exempt employee.
                                            8          63.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                            9
                                                of her rights under the FLSA.
                                           10
                                                       64.    Defendants individually and/or through an enterprise or agent, directed and
                                           11
BENDAU & BENDAU PLLC




                                           12   exercised control over Plaintiff’s work and wages at all relevant times.
                       Phoenix, AZ 85060




                                           13          65.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                        P.O. Box 97066




                                           14
                                                from Defendants compensation for unpaid wages, an additional amount equal amount as
                                           15
                                                liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                           16
                                           17   29 U.S.C. § 216(b).

                                           18          66.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           19
                                                from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                           20
                                                unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                                           21
                                           22   this action under A.R.S § 23-363.

                                           23          67.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           24
                                                from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                           25
                                                unpaid wages as liquidated damages, and interest under A.R.S § 23-355.
                                           26
                                           27                     COUNT ONE: FAIR LABOR STANDARDS ACT

                                           28
                                                                                            -12-
                                           29
                                           30
                                                 Case 2:19-cv-05910-CDB Document 1 Filed 12/30/19 Page 13 of 16



                                                                             FAILURE TO PAY MINIMUM WAGE
                                            1
                                            2          68.         Plaintiff realleges and incorporates by reference all allegations in all
                                            3   preceding paragraphs.
                                            4
                                                       69.         Defendants willfully failed or refused to pay Plaintiff any wages
                                            5
                                                whatsoever for any of the hours that Plaintiff worked for them.
                                            6
                                            7          70.         Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                            8   required minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).
                                            9
                                                       71.         Plaintiff is therefore entitled to compensation for the full applicable
                                           10
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           11
BENDAU & BENDAU PLLC




                                           12   liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                       Phoenix, AZ 85060




                                           13          WHEREFORE, Plaintiff, Brandee Jones, respectfully requests that this Court
                        P.O. Box 97066




                                           14
                                                grant the following relief in Plaintiff’s favor, and against Defendants:
                                           15
                                                       A.          For the Court to declare and find that the Defendants committed one of
                                           16
                                           17                      more of the following acts:

                                           18                 i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                           19
                                                                          206(a), by failing to pay proper minimum wages;
                                           20
                                                             ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                           21
                                           22                             U.S.C. § 206(a) by willfully failing to pay proper minimum wages;

                                           23          B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                           24
                                                                   determined at trial;
                                           25
                                                       C.          For the Court to award compensatory damages, including liquidated
                                           26
                                           27                      damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;

                                           28
                                                                                                 -13-
                                           29
                                           30
                                                 Case 2:19-cv-05910-CDB Document 1 Filed 12/30/19 Page 14 of 16



                                                       D.         For the Court to award prejudgment and post-judgment interest;
                                            1
                                            2          E.         For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            3                     action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                            4
                                                                  forth herein;
                                            5
                                                       F.         Such other relief as this Court shall deem just and proper.
                                            6
                                            7                       COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                                                        FAILURE TO PAY MINIMUM WAGE
                                            8
                                            9          72.        Plaintiff realleges and incorporates by reference all allegations in all

                                           10   preceding paragraphs.
                                           11
BENDAU & BENDAU PLLC




                                                       73.        Defendants willfully failed or refused to pay Plaintiff any wages
                                           12
                                                whatsoever for any of the hours that Plaintiff worked for them.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          74.        Defendants’ practice of willfully failing or refusing to pay Plaintiff at the

                                           15   required minimum wage rate violates the AMWA, A.R.S. § 23-363.
                                           16
                                                       75.        Plaintiff is therefore entitled to compensation for the full applicable
                                           17
                                                minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           18
                                           19   liquidated damages, together with interest, reasonable attorney’s fees, and costs.

                                           20          WHEREFORE, Plaintiff, Brandee Jones, respectfully requests that this Court
                                           21   grant the following relief in Plaintiff’s favor, and against Defendants:
                                           22
                                                       A.         For the Court to declare and find that the Defendants committed one of
                                           23
                                           24                     more of the following acts:

                                           25                i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                           26                            363, by failing to pay proper minimum wages;
                                           27
                                           28
                                                                                                -14-
                                           29
                                           30
                                                 Case 2:19-cv-05910-CDB Document 1 Filed 12/30/19 Page 15 of 16



                                                             ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                                            1
                                            2                             § 23-363 by willfully failing to pay proper minimum wages;
                                            3          B.          For the Court to award Plaintiffs’ unpaid minimum wage damages, to be
                                            4
                                                                   determined at trial;
                                            5
                                                       C.          For the Court to award compensatory damages, including liquidated
                                            6
                                            7                      damages pursuant to A.R.S. § 23-364, to be determined at trial;
                                            8          D.          For the Court to award prejudgment and post-judgment interest;
                                            9
                                                       E.          For the Court to award Plaintiffs a reasonable attorneys’ fees and costs of
                                           10
                                                                   the action pursuant to A.R.S. § 23-364 and all other causes of action set
                                           11
BENDAU & BENDAU PLLC




                                           12                      forth herein;
                       Phoenix, AZ 85060




                                           13          F.          Such other relief as this Court shall deem just and proper.
                        P.O. Box 97066




                                           14
                                                                           COUNT THREE: ARIZONA WAGE ACT
                                           15                                FAILURE TO PAY WAGES OWED
                                           16
                                                       76.         Plaintiff realleges and incorporates by reference all allegations in all
                                           17
                                                preceding paragraphs.
                                           18
                                           19          77.         Defendants willfully failed or refused to pay Plaintiff any wages

                                           20   whatsoever for any of the hours that Plaintiff worked for them.
                                           21          78.         Defendants’ practice of willfully failing to pay Plaintiffs wages for labor
                                           22
                                                performed violates the AWA, A.R.S. § 23-351.
                                           23
                                           24          79.         Plaintiff is therefore entitled to compensation for the full applicable

                                           25   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                           26   liquidated damages, together with interest, costs, and reasonable attorney fees.
                                           27
                                           28
                                                                                                 -15-
                                           29
                                           30
                                                 Case 2:19-cv-05910-CDB Document 1 Filed 12/30/19 Page 16 of 16



                                                       WHEREFORE, Plaintiff, Brandee Jones, individually, respectfully requests that
                                            1
                                            2   this Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                            3          A.     For the Court to declare and find that the Defendants violated A.R.S. Title
                                            4
                                                              23, Chapter 2, by failing to pay wages owed to Plaintiff;
                                            5
                                                       B.     For the Court to award compensatory damages, including treble the amount
                                            6
                                            7                 of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                                            8                 at trial;
                                            9
                                                       C.     For the Court to award prejudgment and post-judgment interest;
                                           10
                                                       D.     For the Court to award Plaintiffs a reasonable attorneys’ fees and costs of
                                           11
BENDAU & BENDAU PLLC




                                           12                 the action;
                       Phoenix, AZ 85060




                                           13          E.     Such other relief as this Court shall deem just and proper.
                        P.O. Box 97066




                                           14
                                                                                JURY TRIAL DEMAND
                                           15
                                                       Plaintiff hereby demands a trial by jury on all issues so triable.
                                           16
                                           17          RESPECTFULLY SUBMITTED this 30th Day of December, 2019.

                                           18                                              BENDAU & BENDAU PLLC
                                           19
                                                                                                   By: /s/ Clifford P. Bendau, II
                                           20                                                      Clifford P. Bendau, II
                                                                                                   Christopher J. Bendau
                                           21                                                      Attorneys for Plaintiff
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                            -16-
                                           29
                                           30
